Title: From James Madison to James Monroe, 13 February 1823
From: Madison, James
To: Monroe, James


                
                    Dr Sir
                    Montpr. Feby. 13. 1823
                
                I have rcd. your favor of the 3d. I am much obliged by the kind manner in which you speak of my Nephew. I hope you will always consider expressions of my good will in such cases as perfectly subordinate to public considerations, and superi[o]r pretensions. In the present case I am not sure that the appt. of my nephew to the place in question ought to be desired even by himself, unless Col: Barbour, who knows him well & who has a nearer view of the duties to be performed, thinks him adequate to them, and sufficiently balancing the Clerk on the other side, it might ultimately be more of an obstacle than an advance in his career.
                Nothing was farther from my purpose than to draw a word from you on the constitutional question regarding Canals &c. I have as little doubt of your sincerity in the view taken of it, as of the ability with which it was maintained. I have always regretted that the Const: did not give more power on the subject than your construction of it claims.
                I had noticed the call of the H. of Rs. which among other cases wd touch that of Mr. Cutts. He is very fortunate in having friendly dispositions where his fate must be finally decided, because they ensure him every thing

consistent with justice & propriety. I can say nothing but that I shall feel much pleasure, on many & obvious accts. if the loss of his fortune shd. not be followed by that of his character & station.
            